 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   BERNARDO EDROSA,                                    Case No.: 19cv88-CAB-MDD
12                                      Plaintiff,
                                                         ORDER REGARDING REQUEST
13   v.                                                  FOR PLAINTIFF TO BE ABLE TO
                                                         FILE HIS REQUESTED AMENDED
14   DR., JOHN K. CHU,
                                                         COMPLAINT [Doc. No. 27]
15                                   Defendant.
16
17         On January 12, 2019, Plaintiff Bernardo Edrosa (“Plaintiff”), formerly incarcerated
18   at Richard J. Donovan Correctional Facility (“RJD”) in San Diego, California, and
19   proceeding pro se, filed a civil rights Complaint pursuant to 42 U.S.C. §1983. [Doc. No.
20   1.] On April 29, 2019, Defendants J. Chau, California Department of Corrections and
21   Rehabilitation, erroneously sued as Richard J. Donavan Correctional Facility, G. Casian,
22   P. Jayasundara, and F. Sedighi (“Defendants”) filed a motion to dismiss the complaint
23   pursuant to Federal Rule of Civil Procedure 12(b)(6). [Doc. No. 11.] On July 2, 2019,
24   Plaintiff filed a motion for leave to file amended complaint and request for 90 day
25   extension. [Doc. No. 16.] On July 5, 2019, this Court granted Plaintiff’s motion for
26   leave to file amended complaint and gave Plaintiff until September 9, 2019 to file a First
27   Amended Complaint (“FAC”). [Doc. No. 18.] Plaintiff was warned that failure to file
28

                                                     1
                                                                                 19cv88-CAB-MDD
 1   the FAC by September 9, 2019 would result in a dismissal of the case without further
 2   court order. Therefore, as of September 9, 2019, this case has been dismissed.
 3         On September 18, 2019, Plaintiff filed a motion for extension of time requesting
 4   further time to file an opposition to the motion to dismiss. [Doc. No. 19.] However,
 5   when the Court granted Plaintiff’s motion to amend the complaint on July 5, 2019, the
 6   motion to dismiss became moot. Therefore, given there is no pending motion to dismiss,
 7   the motion for extension of time was denied as moot. [Doc. No. 20.]
 8         On October 23, 2019, Plaintiff filed a motion for reconsideration of the motion for
 9   extension of time to file an opposition to the motion to dismiss. [Doc. No. 22.] The
10   Court again explained to Plaintiff that there was no pending motion to dismiss, and
11   denied the motion for reconsideration. [Doc. No. 23.]
12         On November 15, 2019, Plaintiff filed a Motion Requesting that the Court Forward
13   a Copy of the Defendants Dispositive Motion so that the Plaintiff May Respond in
14   Accord with Fed. R. Civ. P. §60(b). [Doc. No. 23.] Given that, at the time the case was
15   closed, there was no pending dispositive motion, the motion for copies of that motion was
16   denied and the case remained dismissed due to Plaintiff’s failure to file a First Amended
17   Complaint. [Doc. No. 26.]
18         On November 25, 2019, Plaintiff filed a Request for the Plaintiff to be Able to File
19   his Requested Amended Complaint. [Doc. No. 27.] Plaintiff now appears to recognize
20   that what he needed to file all along was a First Amended Complaint, not an opposition to
21   the motion to dismiss. Therefore, although the case has been closed for three months, the
22   Court will provide Plaintiff with a FINAL opportunity to file a First Amended
23   Complaint. Plaintiff shall have until January 6, 2020 to file a First Amended Complaint.
24   If a First Amended Complaint is not filed by January 6, 2020, the case SHALL
25   REMAIN CLOSED.
26         Plaintiff is reminded that his First Amended Complaint must be complete in itself
27   without reference to his original pleading. Defendants not named and any claims not re-
28   alleged in the First Amended Complaint will be considered waived. See S.D. Cal. CivLR

                                                 2
                                                                                 19cv88-CAB-MDD
 1   15.1; Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th
 2   Cir. 1989) (“[A]n amended pleading supersedes the original.”); Lacey v. Maricopa Cnty.,
 3   693 F.3d 896, 928 (9th Cir. 2012) (noting that claims dismissed with leave to amend
 4   which are not re-alleged in an amended pleading may be “considered waived if not
 5   repled.”)
 6         IT IS SO ORDERED.
 7   Dated: December 11, 2019
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                3
                                                                               19cv88-CAB-MDD
